  Case 20-04310           Doc 10         Filed 03/24/20 Entered 03/24/20 10:29:54     Desc Main
                                           Document     Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                   )      Case No. 20 B 04310
                                                         )
KARLI M. BARNES,                                         )      Chapter 7
                                                         )
                           Debtor.                       )      Hon. LaShonda A. Hunt

               NOTICE OF MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY
VIA ELECTRONIC NOTICE:
To:   Cindy M. Johnson, Esq. (Trustee)                   David M. Siegel, Esq. (Debtor’s Counsel)
      Johnson Legal Group, LLC                           David M. Siegel & Associates
      140 South Dearborn Street, Suite 1510              790 Chaddick Drive
      Chicago, Illinois 60603                            Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Karli M. Barnes (Debtor)
      225 South Westgate Drive
      Peotone, Illinois 60468
         Please take notice that on the 3rd day of April, 2020 at 9:15 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable LaShonda A. Hunt, or any judge
sitting is his/her stead, at the Joliet City Hall, Second Floor, 150 West Jefferson Street, Joliet,
Illinois, and then and there present the attached Motion of Santander Consumer USA Inc., d/b/a
Chrysler Capital to Modify Automatic Stay, which has been electronically filed this date with
the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which is
hereby served upon you by electronic notice or U.S. Mail.
       Any party who objects to the Motion and wants it called must file a Notice of Objection
no later than two (2) business days prior to the presentment date of April 3. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion without a hearing before the
presentment date.
                                            Respectfully submitted,
                                            SANTANDER CONSUMER USA INC., D/B/A
                                            CHRYSLER CAPITAL,
                                            Creditor,
David J. Frankel (Ill. #6237097)            By: ___/s/ Cari A. Kauffman___
Cari A. Kauffman (Ill. #6301778)            One of its attorneys
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


Santander/Barnes/Motion to Modify Stay
  Case 20-04310           Doc 10         Filed 03/24/20 Entered 03/24/20 10:29:54     Desc Main
                                           Document     Page 2 of 4


                                         CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at Chicago, Illinois 60608 on this 24th day of March, 2020,
before the hour of 5:00 p.m.


                                                         ___/s/ Cari A. Kauffman___




Santander/Barnes/Motion to Modify Stay
  Case 20-04310           Doc 10         Filed 03/24/20 Entered 03/24/20 10:29:54    Desc Main
                                           Document     Page 3 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                   )     Case No. 20 B 04310
                                                         )
KARLI M. BARNES,                                         )     Chapter 7
                                                         )
                           Debtor.                       )     Hon. LaShonda A. Hunt

                    MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY

         SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL (“Santander”),

a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd., respectfully requests

this Court, pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362 (West 2020), and

such other Sections and Rules may apply, to enter an Order modifying the automatic stay

provided therein. In support thereof, Santander states as follows:

         1. On February 17, 2020, Karli M. Barnes (“Debtor”) filed a Voluntary Petition for

Relief under Chapter 7 of the Bankruptcy Code.

         2. Santander is a creditor of the Debtor with respect to a certain indebtedness secured by

a lien upon a 2017 Jeep Renegade motor vehicle bearing a Vehicle Identification Number of

ZACCJBBB5HPG27643 (the “Vehicle”). (See Ex. “A”).

         3. The current total outstanding balance due to Santander from the Debtor for the

Vehicle is $19,094.53.

         4. Debtor has failed to provide Santander with proof of full coverage insurance for the

Vehicle listing Santander as the lienholder/loss payee and has failed to make required payments

to Santander due on and after February 26, 2020.

         5. Additionally, on or about March 2, 2020, Debtor voluntarily surrendered the Vehicle

to Santander.



Santander/Barnes/Motion to Modify Stay
  Case 20-04310           Doc 10         Filed 03/24/20 Entered 03/24/20 10:29:54   Desc Main
                                           Document     Page 4 of 4


         6. As such, Santander seeks relief from the automatic stay so that Santander may retain

possession of and sell the Vehicle and apply the sales proceeds to the balance due from Debtor.

         7. Debtor has not offered, and Santander is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         8. Santander will suffer irreparable injury, harm, and damage should it be delayed in

foreclosing its security interest in the Vehicle.

         9. Santander requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

this Motion.

         WHEREFORE, Santander Consumer USA Inc., d/b/a Chrysler Capital respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay provided

by Section 362 of the Bankruptcy Code to permit Santander to retain possession of and foreclose

its security interest in the 2017 Jeep Renegade motor vehicle bearing a Vehicle Identification

Number of ZACCJBBB5HPG27643; and, for such other, further, and different relief as this

Court deems just and proper.

                                                   Respectfully submitted,
                                                   SANTANDER CONSUMER USA INC., D/B/A
                                                   CHRYSLER CAPITAL,
                                                   Creditor,
                                                   By: ___/s/ Cari A. Kauffman___
                                                   One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Santander/Barnes/Motion to Modify Stay
